                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

HAROLD D. ISAAC,                                 )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )             No. 1:16-CV-27-SNLJ
                                                 )
DANA COCKRELL and                                )
TIMOTHY HOLSTEN,                                 )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff’s motion to proceed in forma pauperis on

appeal. The motion is granted, and plaintiff must pay an initial partial filing fee of $26.50, which

is twenty percent of his average monthly deposit. See 28 U.S.C. § 1915(b).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis on

appeal [ECF No. 143] is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $26.50

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his

prison registration number; (3) the case number; and (4) that the remittance is for an original

proceeding.

       Dated this 2nd day of November, 2018.



                                                 STEPHEN N. LIMBAUGH, JR.
                                                 UNITED STATES DISTRICT JUDGE
